Order entered March 6, 2014




                                                 In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                         No. 05-13-01325-CV

                          JOHN H. CARNEY & ASSOCIATES, Appellant

                                                   V.

                OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellee

                          On Appeal from the 68th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-12-02253

                                               ORDER
       On February 10, 2014, we granted court reporter Antoinette Reagor’s request for an extension

of time to file the record and ordered the record be filed by February 25, 2014. To date, however, the

record has not been filed. Accordingly, we ORDER Ms. Reagor to file the record no later than March

17, 2014. Because the record was originally due October 29, 2013, arrangements for a substitute

reporter must be made, if necessary, as no extensions will be granted absent exigent circumstances.

See TEX. R. APP. P. 35.3(c).

       We DIRECT the Clerk of the Court to send a copy of this order by electronic transmission to

(1) Ms. Reagor, Official Court Reporter of the 68th Judicial District Court, (2) the Honorable Martin

Hoffman, Presiding Judge of the 68th Judicial District Court, and (3) the parties.




                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE